


Exhibit 10.2

 

CH2M HILL Companies, Ltd.

 

Supplemental Executive Retirement and Retention Plan

 

Effective February 11, 2010

 

--------------------------------------------------------------------------------


 

CH2M HILL Companies, Ltd.

Supplemental Executive Retirement and Retention Plan

 

ARTICLE I
INTRODUCTION

 

1.1 Amendment and Restatement of Existing Plan. CH2M HILL Companies, Ltd., an
Oregon corporation, hereby amends and restates the CH2M HILL Companies, Ltd.
Deferred Compensation Retirement Plan in the form of this CH2M HILL
Companies, Ltd. Supplemental Executive Retirement and Retention Plan.  The Plan
is intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

1.2 Purposes. The purposes of the Plan are to provide those employees who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company, to provide a financial incentive that will
help the Company attract, retain and motivate, and to recognize the valuable
services performed by, those employees.

 

ARTICLE II

DEFINITIONS

 

2.1 “Account” shall mean a recordkeeping account under the Plan for a
Participant as set forth or established in Section 4.1.

 

2.2 “Affiliated Companies” means any corporation or other entity that is
affiliated with the Plan Sponsor through stock or other equity ownership or
otherwise which is designated by either the Committee or the Board as an entity
whose Employees may be selected to participate in the Plan.  The Committee may
select an entity to be designated as an Affiliated Company if the Plan Sponsor
owns directly or indirectly at least 50% of the entity. The Board, in its sole
discretion, may select an entity to be designated as an Affiliated Company if
the Plan Sponsor owns directly or indirectly at least 10% of the entity.

 

2.3 “Annual Bonus” means a Participant’s incentive compensation awarded pursuant
to the CH2M HILL Companies, Ltd. Annual Incentive Plan (formerly referred to as
the Short Term Incentive Plan) or similar annual bonus awarded under a plan that
may replace the Annual Incentive Plan at a future date.

 

2.4 “Benefit” shall mean the value of the Participant’s Account.

 

2.5 “Base Salary” means the annual base salary of the Employee effective on
January 1 of the Plan Year, excluding distributions from nonqualified deferred
compensation plans, bonuses, other incentive pay paid to the Employee from the
Company and Affiliated Companies, commissions, fringe benefits, stock options,
relocation expenses, non-monetary awards,

 

2

--------------------------------------------------------------------------------


 

automobile and other allowances and compensation paid during any period of
disability as determined under the Company’s short term or long term disability
plan.  Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income pursuant to a cafeteria
plan or 401(k) plan established by any Employer; provided, however, that all
such amounts will be included in compensation only to the extent that had there
been no such plan, the amount would have been payable in cash to the Employee.

 

2.6 “Beneficiary” means the person or persons or other entity or entities that
have been designated by the Employee to receive, after the Employee’s death,
benefits under the Plan in accordance with the terms of the Plan.  The
designation by the Employee must be on forms prescribed by the Company and must
be filed with the Company.  If the Employee fails to designate a Beneficiary, or
if the designated Beneficiary fails to survive the Employee, the benefits due
hereunder shall be paid to the Employee’s estate.  Beneficiary designations may
be revoked or changed by filing a new Beneficiary designation with the Company.

 

2.7 “Board” means the Board of Directors of the Plan Sponsor.

 

2.8 “Cause” shall mean a Participant’s:

 

(i) conviction for commission of a felony or a crime involving moral turpitude;

 

(ii) willful commission of any act of theft, fraud, embezzlement or
misappropriation against the Company or its subsidiaries or affiliates; or

 

(iii) willful neglect or gross misconduct in the performance of the
Participant’s duties hereunder (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness).

 

No act, or failure to act, on the part of the Participant shall be deemed
“willful” unless done, or omitted to be done, by the Participant without
reasonable belief that his action or omission was in the best interest of the
Company.

 

Notwithstanding the foregoing, a Participant other than the Chief Executive
Officer (“CEO”) shall not be deemed to have been terminated for Cause unless and
until the CEO reasonably determines that the Participant is guilty of conduct
constituting Cause and a written copy of such determination is delivered to the
compensation committee of the Board.  The Participant shall have 30 days to
submit a written appeal challenging the CEO’s written determination of Cause. 
The CEO shall then have another 30 days to consider the appeal and make a final
determination a written copy of which shall be delivered to the compensation
committee of the Board.

 

Notwithstanding any other provision in this Section 2.8, the CEO shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to the CEO a copy of the resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the members of the Board at a
meeting of the Board (after reasonable notice to the CEO and an opportunity for
the CEO, together with the CEO’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the CEO was guilty of conduct set
forth above in this definition and specifying the particulars thereof in detail.

 

3

--------------------------------------------------------------------------------


 

2.9 “Change of Control” shall have the meaning assigned to it by Article VII.

 

2.10 “Committee” means a committee established under Article VIII of the Plan.

 

2.11 “Company” means the Plan Sponsor.

 

2.12 “Company DCRP Contributions Account” means the Company Contributions
Account as defined in and established pursuant to Section 4.1 of the DCRP, prior
to its amendment and restatement as this Plan.

 

2.13 “DCRP Account Value” means the Account Value as defined in and established
pursuant to Section 4.1 of the DCRP, prior to its amendment and restatement as
this Plan.

 

2.14 “DCRP” means the CH2M HILL Companies, Ltd. Deferred Compensation Retirement
Plan.

 

2.15 “Disability” means disability of the Employee pursuant to which the
Employee is entitled to disability benefits from the Company’s long term
disability program.

 

2.16 “Effective Date” means the effective date of the restated Plan which is
February 11, 2010.

 

2.17 “Employee” means an individual who is employed by the Company or an
Affiliated Company (including, without limitation, officers and directors who
are also employees of the Company).

 

2.18 “Employer” means the Company and/or any of its subsidiaries and any
Affiliated Companies (now in existence or hereafter formed or acquired) that
have been selected by the Board to participate in the Plan and have adopted the
Plan as a sponsor.

 

2.19 “Fair Value” means the price per share denominated in United States
dollars, as determined by the Board from time to time, on the date Fair Value is
being determined, in accordance with Section 409A.

 

2.20 “Normal Retirement Age” means age 65, or such other age as may be
determined from time to time by the both the CEO and Chief Human Resources
Officer (“CHRO”), acting jointly.  The CEO and CHRO shall communicate any such
action to the Committee at the next regularly scheduled Committee meeting.

 

2.21 “Participant” means an Employee designated by the Committee to participate
in the Plan.

 

2.22 “Plan” means the CH2M HILL Companies, Ltd. Supplemental Executive
Retirement and Retention Plan.

 

2.23 “Plan Sponsor” means CH2M HILL Companies, Ltd.

 

2.24 “Plan Year” means the 12 consecutive month period ending each December 31.

 

4

--------------------------------------------------------------------------------


 

2.25 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended.

 

2.26 “SERRP Base Salary Contributions Account” means a recordkeeping account
under the Plan for a Participant established pursuant to Section 4.1(a) of the
Plan.

 

2.27 SERRP Annual Bonus Contributions Account” means a recordkeeping account
under the Plan for a Participant established pursuant to Section 4.1(b) of the
Plan.

 

2.28 “Stock” means the stock of the Plan Sponsor and any stock issued or
issuable subsequent to the Effective Date in substitution for common stock.

 

2.29 “Supplemental SERRP Contributions Account” means a recordkeeping account
under the Plan for a Participant established pursuant to Section 4.1(c) of the
Plan.

 

2.30 “Trade Date” means each date as determined by the Board on which Stock may
be bought or sold in the limited internal market maintained by the Company for
the purchase and sale of its Stock.

 

ARTICLE III

PARTICIPATION

 

The Committee, in its sole discretion, shall designate the Employees who may
participate in the Plan for a Plan Year from among the Employees of the Company;
provided, however, that the Committee may delegate this responsibility as
provided for in Article VIII.  The Employees who are eligible for designation
for participation shall be those Employees who are members of a select group of
management or highly compensated employees and who are part of the executive
leadership team or a senior executive (as those terms are commonly referred to
at the Company).

 

ARTICLE IV

CONTRIBUTIONS AND ALLOCATIONS TO ACCOUNTS

 

4.1 Accounts.  Each Participant’s Account shall consist of the value of the sum
of (1) the Participant’s DCRP Account Value determined as of December 31, 2008,
if any (2) the balance of the Participant’s Company DCRP Contributions Account
determined as of December 31, 2008, if any (3) the Participant’s SERRP Base
Salary Contributions Account, (4) the Participant’s SERRP Annual Bonus
Contributions Account, (5) the Participant’s Supplemental SERRP Contributions
Account and (6) any additional Company contribution accounts that the Company
may, in its sole discretion, create for any purpose.

 

(a)                                  SERRP Base Salary Contributions Account. 
The Company may make a contribution to a SERRP Base Salary Contributions Account
on behalf of a Participant for a specified amount of the Participant’s Base
Salary as set forth in a separate participation notice and election form 
provided by the Company to the Participant (“Participation Notice”).

 

5

--------------------------------------------------------------------------------


 

(b)                                 SERRP Annual Bonus Contributions Account. 
The Company may make a contribution to a SERRP Annual Bonus Contributions
Account on behalf of a Participant for a specified amount of the Participant’s
Annual Bonus set forth in the Participation Notice.

 

(c)                                  Supplemental SERRP Contributions Account. 
The Company may make a contribution to a Supplemental SERRP Contributions
Account on behalf of a Participant for those Participants who have attained age
55 at the time of initial Plan eligibility in an amount set forth in the
Participation Notice.

 

The Company reserves the right to change the amounts to be contributed in the
SERRP Base Salary Contributions Account, the SERRP Annual Bonus Contributions
Account and the Supplemental SERRP Contributions Account from time to time in
its sole discretion.

 

4.2           Crediting of Earnings, Gain or Loss on Participant Accounts. The
Participant’s Account shall be credited with earnings, gain or loss in
accordance with the provisions of this Section.

 

Deemed Investments.  The Company shall select the investment vehicles that are
available for investment under the Plan.  Earnings, gain or loss shall continue
to be credited until the balance in the Participant’s Account is eliminated.

 

SERRP Annual Bonus Contributions Account Deemed Invested in Stock.  For the
proportion of SERRP Annual Bonus Contributions Account deemed invested in Stock,
the Committee shall accumulate the amount of such Company contributions until
the next Trade Date.  From the December 31 of the Plan Year until the next Trade
Date, the Committee shall accumulate earnings on the Company contributions by
using the rate of return on a money market fund selected by the Committee from
time to time in its discretion.  As of the next Trade Date, the Committee shall,
for bookkeeping purposes only, convert that portion of the Company contributions
plus accumulated earnings to a number of whole and fractional shares of Stock
(calculated to 3 decimal points) by dividing the dollar value of that portion of
the Participant’s accumulated amounts by the Fair Value of the Stock as of the
Trade Date next following the December 31 of the Plan Year. The accounting
records for the portion of the Participant’s SERRP Annual Bonus Contributions
Account invested in Stock shall be maintained in shares rather than dollar
values.

 

Crediting of Earnings Based on Selected Investment Vehicles. Following the end
of day the New York Stock Exchange is open for business, the Participant’s
Account shall be credited with earnings, gain or loss equal to the rate of
return earned on investment vehicles with respect to any portion of the
Participant’s Account not invested in Stock.

 

Crediting of Earnings, Gain or Loss Based on a Stock Investment. Stock allocated
to a Participant’s Account shall be valued at Fair Value.  No dividends or other
distributions which would be paid with respect to Stock allocated to a
Participant’s Account shall be credited to the Participant’s Account.

 

If there is any increase or decrease in the number of outstanding shares of
Stock or any change in the rights and privileges of shares of Stock (a) as a
result of the payment of a Stock dividend or any other distribution payable in
Stock, or (b) through a stock split, subdivision,

 

6

--------------------------------------------------------------------------------


 

consolidation, combination, reclassification or recapitalization involving the
Stock, the Stock portion of a Participant’s Account shall be adjusted
accordingly.

 

If the Plan Sponsor distributes assets or securities of persons other than the
Plan Sponsor with respect to the Stock, or if the Plan Sponsor grants rights to
subscribe pro rata for additional shares of Stock or for any other securities of
the Plan Sponsor to the holders of its Stock, or if there is any other change in
the number or kind of outstanding shares or of any stock or other securities
into which the Stock will be changed or for which it has been exchanged, and if
the Committee in its discretion determines that the event equitably requires an
adjustment to any Participant’s Account, then such adjustments shall be made, or
other action shall be taken, by the Committee as the Committee in its discretion
deems appropriate.

 

Changes in Investment Vehicle Selection. If the Committee, in its discretion,
authorizes Participants to select the investment vehicle(s) in which their
Account is deemed invested, the Committee shall establish rules and procedures
for the timing and frequency of investment vehicle selection.

 

4.3           Withholding Requirement.  The Company shall withhold any taxes
owed from other compensation payable to the Participant.  All payments under the
Plan are subject to withholding of all taxes, government mandated social benefit
contributions, or other payments required to be withheld which are applicable to
the Participant.

 

ARTICLE V

VESTING AND INVESTMENT OF BENEFIT

 

5.1 Vesting.

 

(a) DCRP Account Value and Company DCRP Contributions Account.  A Participant
shall be 100% vested in the Participant’s DCRP Account Value and the
Participant’s Company DCRP Contributions Account to the extent one exists.

 

(b) SERRP Base Salary Contributions Account and SERRP Annual Bonus Contributions
Account.  A Participant shall vest 20% at the end of each Plan Year for five
Plan Years in each annual contribution made by the Company into the SERRP Base
Salary Contributions Account and the SERRP Annual Bonus Contributions Account
including the Plan Year for which the contribution is made.  Notwithstanding the
foregoing, a Participant shall be 100% vested upon the earlier of (i) attainment
of age 60 and 10 years of service at the discretion of the CEO and CHRO, acting
jointly, (ii) upon attainment of Normal Retirement Age, (iii) death, and
(iv) termination of employment due to Disability.  The CEO and CHRO shall
communicate any such change to vesting to the Committee at the next regularly
scheduled Committee meeting.  Notwithstanding the above, the Board (or its
committee delegated with authority to administer this Plan) has the exclusive
discretion to make any vesting or vesting acceleration decisions with respect to
the CEO’s and CHRO’s participation in the Plan.

 

(c) Supplemental SERRP Contributions Account.  A Participant shall be 100%
vested in the Participant’s Supplemental SERRP Contributions Account upon the
later of (i) attainment of age 60 and 10 years of service at the discretion of
the CEO and CHRO, acting jointly, (ii) the fifth anniversary of entry into the
Plan or (iii) upon attainment of Normal Retirement Age, (iv) 

 

7

--------------------------------------------------------------------------------


 

death, and (v) termination of employment due to Disability.  No incremental
vesting shall occur before such aforementioned event.

 

(d) Additional Accounts.  The Company shall establish vesting periods for any
additional accounts it creates pursuant to Section 4.1.

 

5.2 Subject to Claims of General Creditors. A Participant’s Benefit under the
Plan shall be subject to the claims of general creditors of the Company and
Affiliated Companies.

 

5.3 Insurance. The Company and Affiliated Companies, on their own behalf, and,
in their sole discretion, may apply for and procure insurance on the life of any
Participant, in such amounts and in such forms as the Plan Sponsor may choose.
The Plan Sponsor shall be the sole owner and beneficiary of any such insurance.
The Participant shall have no interest whatsoever in any such policy or
policies, and at the request of the Plan Sponsor, the Participant shall submit
to medical examinations and supply such information and execute such documents
as may be required by the insurance company or companies to whom the Plan
Sponsor has applied for insurance.

 

ARTICLE VI

PAYMENT OF BENEFIT

 

6.1 Elections. Payment of the Participant’s Benefit shall be governed by the
election made by the Participant on a form provided by the Committee which
specifies the manner in which the Participant’s Benefit will be distributed. 
The Participant may elect any of the forms of payment permitted and the timing
of payment from the methods permitted, except that if the Participant’s Benefit
is less than $10,000 on the date benefits will commence, the Participant shall
receive a lump sum payment of his Benefit.

 

The Participant’s election with respect to the form of payment and with respect
to the timing of payment shall be made within 30 days of the Employee first
becoming eligible to participate in the Plan.

 

For amounts accrued as a Participant’s Benefit on or after January 1, 2005, the
Participant may submit a subsequent election with respect to the form of
payment; however, such subsequent election shall be effective only if: (a) the
election is submitted at least 13 months prior to the earlier of the
Participant’s date of termination of employment or the date elected by the
Participant with respect to distribution timing, (b) it is approved by the
Committee, in its sole discretion and (c) the first payment pursuant to the
subsequent election is no earlier than 5 years from the date the payment would
otherwise be paid. The Participant’s election under this Section 6.1 will apply
to the Participant’s entire Benefit.

 

To the extent applicable, the Participant’s elections made under the DCRP prior
to the effective date of this Plan shall remain effective for the Participant’s
DCRP Account Value and the Participant’s DCRP Contributions Account, including
any elections made pursuant to Section 6.9 of the DCRP, unless further modified
pursuant to this Section 6.1.

 

6.2 Timing of Payment Permitted.  Subject to Section 6.1, each Participant may
elect the time when distributions of the Participant’s Benefit will commence
from among the

 

8

--------------------------------------------------------------------------------


 

following options: (a) the first of the month following the date the Participant
terminates full-time employment, provided such date is after the attainment of
the Normal Retirement Age, (b) the date specified by the Participant following
the date the Participant terminates full-time employment and attains the Normal
Retirement Age, and (c) any other times permitted, at the time of the
Participant’s election, by the CEO and CHRO, acting jointly from time to time;
provided, however, that the timing of any payment shall be subject to the
provisions of Section 11.10.  The CEO and CHRO shall communicate any such change
to a Participant’s permitted timing of the payments to the Committee at the next
regularly scheduled Committee meeting.

 

6.3 Forms of Payment Permitted.  Subject to Section 6.1, each Participant may
elect one or more of the following the forms of payment:  (a) single sum payment
in cash, (b) annual installment payments in cash over 5, 10, or 15 years, and
(c) any alternative form of payment as permitted by the CEO and CHRO, acting
jointly from time to time; provided, however, that the form of permitted
payments shall be subject to the provisions of Section 11.10.  The portion of
the Participant’s Benefit deemed invested in Stock shall be distributed in the
form of Stock.  Each annual installment shall be determined by dividing the
Participant’s Benefit by the number of remaining installments.  The CEO and CHRO
shall communicate any such change in the form of permitted payments to the
Committee at the next regularly scheduled Committee meeting.

 

6.4 Designation of Beneficiary.  Each Participant may designate one or more
Beneficiaries (who may be designated contingently or successively) to whom the
Participant’s Benefit is payable in the event of the Participant’s death.  Each
designation will automatically revoke any prior designations by the same
Participant.  The beneficiary designation shall be in writing on a form
prescribed by the Committee.  Any beneficiary designation will be effective as
of the date on which the written designation is received by the Committee during
the lifetime of the Participant.

 

6.5 Death or Disability Prior to Commencement.  If the Participant dies or
suffers a Disability prior to commencement of distribution of the Participant’s
Benefit, the Participant’s Benefit shall be distributed in a lump sum to the
Participant or Participant’s Beneficiary.

 

6.6 Death After Commencement.  If the Participant dies after commencement of
distribution of benefits, but prior to the complete distribution of all benefits
to which the Participant is entitled under the Plan, payment of the remaining
balance of the Participant’s Benefit shall be distributed in a lump sum to the
Participant’s Beneficiary.

 

6.7 Termination of Employment after Change of Control.  Notwithstanding anything
to the contrary in this Plan, if a Participant’s employment is terminated (other
than by death, Disability or retirement) within two years after a Change of
Control (as defined in Section 7.1), the Participant’s entire Benefit shall be
100% vested and payment of the Participant’s entire Benefit shall be made to the
Participant in a lump sum regardless of the Participant’s election as soon as
practical after termination of employment.

 

6.8 Termination of Employment for Cause.  Notwithstanding anything to the
contrary in this Plan, if a Participant’s employment is terminated for Cause at
any time, the Participant’s entire Benefit will be forfeited upon termination.

 

6.9           Forfeiture for Violation of Non-Compete.  If the Participant
should take actions in material breach of any non-competition agreement, any
agreement prohibiting solicitation of

 

9

--------------------------------------------------------------------------------


 

employees or clients of the Company or any confidentiality obligation with
respect to the Company, or, during employment with the Company and for a period
of two (2) years after separation of employment, the Participant, directly or
indirectly, individually or in combination with others, without the prior
written consent of the CEO, works for, becomes employed by, or provides services
to (whether as an employee, officer, director, independent contractor,
consultant, agent, venturer, partner, or board member) to any engineering,
program management or construction company engaged in any activities or
businesses similar in material respects to the Company business and/or a company
that is listed among the top 25 companies on any ENR (Engineering National
Record) list of top industry leaders (for a year in question), where the Company
is listed in the top 25 companies on the list, the Company (at the direction of
the CHRO) has the right to cause an immediate forfeiture of the Participant’s
rights under the Plan and may remove all remaining balances in all of the
Participant’s Accounts awarded under the Plan.  In addition, if any portion of
the Participant’s Accounts were distributed from the Plan to the Participant
within the 12 month period prior to the Participant’s breach or employment with
a competitor as provided in this section, as soon as notified by the Company of
such breach or employment with a competitor, the Participant shall make
immediate restitution of all payments received from the Company.  The amount so
due shall incur interest at the rate equal to the six month LIBOR (London
Inter-Bank Offered Rate) plus 3 points, as published in the Wall Street Journal
from time to time.

 

6.10         Termination of Employment.  Subject to the other provisions of this
Plan, if a Participant’s employment is terminated (other than for Cause), the
portion of the Participant’s Benefit that is unvested will be forfeited upon
termination.

 

ARTICLE VII

CHANGE OF CONTROL

 

7.1 Change of Control.  For purposes of the Plan, a Change of Control within the
meaning of Section 409A will occur if any one of the following events occurs:

 

(a)                                  Unapproved Acquisition of 25% Stake.  Any
Person is or becomes a Beneficial Owner, directly or indirectly, of 25% or more
of the Voting Securities of the Plan Sponsor; provided, however, that the event
described in this Section 7.1(a) shall not be deemed to be a Change of Control
by virtue of any of the following:

 

(i)            an acquisition entered into by the Plan Sponsor,

 

(ii)           a  sale of Voting Securities entered into by the Plan Sponsor,

 

(iii)          an acquisition of Voting Securities by any employee benefit plan
sponsored or maintained by the Plan Sponsor or any of its Affiliated Companies,

 

(iv)          an acquisition of Voting Securities by any underwriter temporarily
holding securities pursuant to an offering of such securities, or

 

(v)           pursuant to a Non-COC Transaction.

 

(b)                                 Change in the Majority of the Board. During
the course of one Plan Sponsor fiscal year, Incumbent Directors cease for any
reason to constitute at least a majority of the Board.

 

10

--------------------------------------------------------------------------------

 

 

(c)                                  Significant Merger or Consolidation. The
consummation of a Business Combination, unless the Business Combination is a
Non-COC Transaction.

 

(d)                                 Liquidation. The stockholders of the Plan
Sponsor approve a plan of liquidation or dissolution of the Plan Sponsor or the
direct or indirect sale or other disposition of all or substantially all of the
assets of the Plan Sponsor and its Affiliated Entities.

 

7.2 Definitions.  The following definitions shall apply for purposes of this
Article:

 

(a)                                  “Beneficial Owner” shall mean a beneficial
owner as defined in Rule 13(d)(3) under the Securities Exchange Act of 1934.

 

(b)                                 “Business Combination” shall mean a merger,
consolidation, share exchange or similar form of corporate reorganization of the
Plan Sponsor or any such type of transaction involving the Plan Sponsor or any
of its Affiliated Entities that requires the approval of the Plan Sponsor’s
stockholders.

 

(c)                                  “Constructive Termination” means, without
the Participant’s express written consent, the occurrence of any of the
following:

 

(i)                                     Change in Responsibilities.  (1) The
assignment to the Participant of any duties or responsibilities inconsistent in
any material adverse respect with the Participant’s position(s), duties,
responsibilities or status immediately prior to such Change of Control
(including any diminution of such duties or responsibilities); or (2) A material
adverse change in the Participant’s reporting responsibilities, titles or
offices with the Plan Sponsor or successor as in effect immediately prior to
such Change of Control.

 

(ii)                                  Change in Compensation. Any material
reduction by the Plan Sponsor or successor in the Participant’s total
compensation package, including any material adverse change in the annual
salary, the incentive bonus ranges and targets, or the timing of payment of same
as compared to the compensation package in effect immediately prior to such
Change of Control.

 

(iii)                               Change in Location. Any requirement of the
Plan Sponsor or successor that the Participant (1) be based anywhere more than
25 miles from the facility where the Participant is located at the time of the
Change of Control; or (2) travel on the Plan Sponsor’s or successor’s business
to an extent substantially greater than the travel obligations of the
Participant immediately prior to such Change of Control.

 

(iv)                              Change in Benefits. (1) The failure of the
Plan Sponsor or successor to continue in effect any employee benefit and fringe
benefit plans and policies or deferred compensation plans in which the
Participant is participating immediately prior to such Change of Control, unless
the Participant is permitted to participate in other plans providing the
Participant with substantially comparable benefits; or (2) the taking of any
action by the Plan Sponsor or successor which would adversely affect the

 

11

--------------------------------------------------------------------------------


 

Participant’s prior participation in or reduce the Participant’s accrued
benefits under any employee benefit and fringe plans or deferred compensation
plans in which the Participant is participating immediately prior to a Change of
Control; or (3) the failure of the Plan Sponsor or successor to provide the
Participant and the Participant’s dependents welfare benefits that are
substantially comparable to the benefits available to them immediately prior to
such Change of Control at a substantially comparable cost to Participant; or
(4) the failure of the Plan Sponsor or successor to provide the Participant with
paid vacation at levels in effect for the Participant immediately prior to such
Change of Control or as the same may be increased from time to time thereafter.

 

(v)                                 Reimbursement of Expenses. The failure of
the Plan Sponsor or successor to promptly reimburse the Participant for all
reasonable expenses incurred by the Participant in accordance with the most
favorable policies, practices and procedures of the Plan Sponsor or successor in
effect for the Participant at any time during the 120-day period immediately
preceding the Change of Control or, if more favorable to the Participant, as in
effect generally at any time thereafter with respect to other peer executives of
the Plan Sponsor or successor.

 

(vi)                              Office and Support Staff.  The failure by the
Plan Sponsor or successor to provide the Participant with an office or offices
of substantially similar size, furnishings and other appointments, personal
secretarial and other assistance, at least equal to the most favorable of the
foregoing provided to the Participant by the Plan Sponsor at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Participant, as provided generally at any time thereafter with respect to
other peer executives of the Plan Sponsor or successor.

 

(vii)                           Assumption of this Agreement.  The failure of
the Plan Sponsor to assign and obtain the assumption of the Participant’s Change
of Control Agreement from any successor.

 

Inadvertent Action.  An action taken in good faith and which is remedied by the
Plan Sponsor or successor within 15 calendar days after receipt of notice
thereof given by the Participant shall not constitute Constructive Termination.
The Participant must provide notice of termination of employment within 30
calendar days of the Participant’s knowledge of an event constituting
Constructive Termination or such event shall not constitute Constructive
Termination.

 

(d)           “Incumbent Directors” shall mean:

 

(i)                                     individuals who on March 31, 2000
constitute the Board; and

 

(ii)                                  any person who becomes a director
subsequent to March 31, 2000, provided his/her election or nomination for
election was recommended by the Nominating Committee of the Board (or its
successor in responsibilities) or approved by at least a majority of the
Incumbent Directors who remain on the Board (either by a specific vote or by

 

12

--------------------------------------------------------------------------------


 

approval of the Plan Sponsor or successor’s proxy statement in which such person
is named as a nominee for a director, without objection to such nomination);
provided that individuals initially elected or nominated as directors of the
Plan Sponsor or successor as a result of an actual or threatened election
contest with respect to directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed to be Incumbent Directors.

 

(e)           “Non-COC Transaction” shall include any Business Combination in
which:

 

(i)                                     at least 75% of the total voting power
eligible to elect directors of the entity resulting from such Business
Combination is represented by shares that were Voting Securities immediately
prior to such Business Combination (either by remaining outstanding or being
converted),

 

(ii)                                  no Person, other than any employee benefit
plan sponsored or maintained by the Plan Sponsor, becomes the “beneficial
owner”, directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the entity
resulting from such Business Combination,

 

(iii)                               at least a majority of the members of the
board of directors of the entity resulting from such Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination.

 

(f)                                    “Person” shall mean Person as defined in
Section 3(a)(9) and as used in Sections 13(d)(3) and 14(d)(2) of the Securities
Exchange Act of 1934.

 

(g)                                 “Voting Securities” shall mean either
(a) the then-outstanding shares of Stock of the Plan Sponsor or (b) the combined
voting power of the Plan Sponsor’s then-outstanding securities eligible to vote
for the election of the Board.

 

ARTICLE VIII

PLAN ADMINISTRATION

 

8.1 Committee.  The Plan shall be administered by the Compensation Committee
appointed by and serving at the pleasure of the Board.  The composition of the
Committee shall consist of those members as described in the Charter of the
Committee, as may be amended from time to time (“Charter”).

 

8.2 Committee Meetings and Actions.  The Committee shall hold meetings and have
the authority to take such action as determined in the Charter.

 

8.3 Powers of Committee.  The Committee shall, in its sole discretion, select
the Participants from among the Employees and establish such other terms under
the Plan as the Committee may deem necessary or desirable and consistent with
the terms of the Plan.  The Committee shall determine the form or forms of the
agreements with Participants that shall evidence the particular provisions,
terms, conditions, rights and duties of the Plan Sponsor and the Participants.
The

 

13

--------------------------------------------------------------------------------


 

Committee may from time to time adopt such rules and regulations for carrying
out the purposes of the Plan as it may deem proper and in the best interests of
the Company. The Committee may from time to time delegate its responsibilities
as it determines is necessary, in its sole discretion.  The Committee may
correct any defect, supply any omission, reconcile any inconsistency in the Plan
or in any agreement entered into under the Plan, and reconcile any inconsistency
between the Plan and any Agreement in the manner and to the extent it shall deem
expedient, and the Committee shall be the sole and final judge of such
expediency.  No member of the Committee shall be liable for any action or
determination made in good faith.  The determinations, interpretations and other
actions of the Committee pursuant to the provisions of the Plan shall be binding
and conclusive for all purposes and on all persons.  The Committee has delegated
to the CEO and CHRO, acting jointly, the ability to make decisions about
vesting, the form of payment and other administrative features of the Plan as
well as to select those Employees (other than the CEO and CHRO) who will
participate in the Plan from time to time; provided, however, that the timing of
any payment shall be subject to the provisions of Section 11.10.  The CEO and
CHRO shall inform the Committee of any such decisions and provide a list of
participants at the next regularly scheduled Committee meeting.

 

8.4 Interpretation of Plan.  The determination of the Committee as to any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be final, binding and conclusive upon all persons,
including the Company, its shareholders, and all persons having any interest in
Participants’ Accounts.

 

8.5 Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Plan
Sponsor against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act under the Plan and against and from any and all amounts paid in settlement
thereof, with the Company’s approval, or paid in satisfaction of a judgment in
any such action, suit or proceeding against him, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before undertaking to handle and defend it on such person’s own behalf.  The
foregoing right of indemnification shall not be exclusive of, and is in addition
to, any other rights of indemnification to which any person may be entitled
under the Plan Sponsor’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

ARTICLE IX

CLAIMS PROCEDURE

 

9.1 Determination of Benefits.  The Company shall distribute benefit statements
reflecting the current amount of the Participant’s Benefit to the Participants
on an annual basis.

 

9.2 Denial of Claims.  The Committee shall make all determinations as to the
right of any person to a benefit or the amount of such benefit under this Plan.
The Committee shall provide adequate notice in writing to any claimant whose
claim for benefits under the Plan has been denied.  The Committee’s claim denial
notice shall set forth:

 

(a)           the specific reason or reasons for the denial;

 

14

--------------------------------------------------------------------------------


 

(b)           specific references to pertinent Plan provisions on which the
denial is based;

 

(c)                                  a description of any additional material
and information needed for the claimant to perfect the claim and an explanation
of why the material or information is needed; and

 

(d)                                 an explanation of the Plan’s claims review
procedure describing the steps to be taken by a Participant or Beneficiary who
wishes to submit his or her claim for review, including any applicable time
limits, and a statement of the Participant’s or Beneficiary’s right to bring a
civil action under ERISA § 502(a) if the claim is denied on review.

 

A Participant or Beneficiary who wishes to appeal the adverse determination must
request a review in writing to the Committee within 60 days after the appealing
Participant or Beneficiary received the denial of benefits.

 

9.3 Appeal Procedure. A Participant or Beneficiary may appeal a denial of
benefits. Appeals must be made in writing to the Committee within 60 days after
the claimant receives the notice of denial. A Participant or Beneficiary
appealing a denial of benefits (or the authorized representative of the
Participant or Beneficiary) shall be entitled to:

 

(a)                                  submit in writing any comments, documents,
records and other information relating to the claim and request a review;

 

(b)                                 review pertinent Plan documents; and

 

(c)                                  upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim.  A document, record, or other information shall be considered
relevant to the claim if such document, record, or other information (i) was
relied upon in making the benefit determination, (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination, or (iii) demonstrates compliance with the
administrative processes and safeguards designed to ensure and verify that
benefit claim determinations are made in accordance with the Plan and that,
where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated Participants or Beneficiaries.

 

The Committee shall reexamine all facts related to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances.

 

9.4 Decision on Review.  The decision on review of a denied claim shall be made
in the following manner:

 

(a)                                  The decision on review shall be made by the
Committee, who may in its discretion hold a hearing on the denied claim.  The
Committee shall make its decision solely on the basis of the written record,
including documents and

 

15

--------------------------------------------------------------------------------


 

written materials submitted by the Participant or Beneficiary (or the authorized
representative of the Participant or Beneficiary).  The Administrator shall make
its decision promptly, which shall ordinarily be not later than 60 days after
the Plan’s receipt of the request for review, unless special circumstances (such
as the need to hold a hearing) require an extension of time for processing.  In
that case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of the request for review.  If an extension of time is
required due to special circumstances, the Committee will provide written notice
of the extension to the Participant or Beneficiary prior to the time the
extension commences, stating the special circumstances requiring the extension
and the date by which a final decision is expected.

 

(b)                                 The decision on review shall be in writing,
written in a manner calculated to be understood by the Participant or
Beneficiary.  If the claim is denied, the written notice shall include specific
reasons for the decision, specific references to the pertinent Plan provisions
on which the decision is based, a statement of the Participant’s or
Beneficiary’s right to bring an action under ERISA § 502(a), and a statement
that the Participant or Beneficiary is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits.  A document,
record, or other information shall be considered relevant to the claim if such
document, record, or other information (i) was relied upon in making the benefit
determination, (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination, or (iii) demonstrates compliance with the administrative
processes and safeguards designed to ensure and verify that benefit claim
determinations are made in accordance with the Plan and that, where appropriate,
the Plan provisions have been applied consistently with respect to similarly
situated claimants.

 

The Committee’s decision on review shall be final.  In the event the decision on
review is not provided to the Participant or Beneficiary within the time
required, the claim shall be deemed denied on review.

 

ARTICLE X

AMENDMENT, MODIFICATION AND TERMINATION

 

The Plan Sponsor reserves the right to amend or terminate this Plan at any time
by action of the Board, directly or through delegation by the Board to one of
its committees. The Company may terminate further deferrals under the Plan for
any reason with respect to deferrals for Plan Years beginning after the date of
the Company’s termination of the Plan.  In the event of such cessation of
deferrals, all other rights and obligations shall continue until all
Participants’ Benefits have been paid to all Participants under the terms of the
Plan.  At any time following a Change of Control, the Company may terminate the
Plan. If the Company terminates the Plan following a Change in Control within
the meaning of Section 409A, each Participant’s Account shall become immediately
due and payable.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

 

11.1 Gender and Number.  Except when otherwise indicated by the context, the
masculine gender shall also include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

 

11.2 No Right to Continued Employment.  Nothing contained in the Plan or in any
Award granted under the Plan shall confer upon any Participant any right with
respect to the continuation of the Participant’s employment by, or consulting
relationship with, the Company, or interfere in any way with the right of the
Company, subject to the terms of any separate employment agreement or other
contract to the contrary, at any time to terminate such services or to increase
or decrease the compensation of the Participant. Nothing in this Plan shall
limit or impair the Company’s right to terminate the employment of any
employee.  Whether an authorized leave of absence, or absence in military or
government service, shall constitute a termination of service shall be
determined by the Committee in its sole discretion.  Participation in this Plan
is a matter entirely separate from any pension right or entitlement the
Participant may have and from the terms or conditions of the Participant’s
employment.  Participation in this Plan shall not affect in any way a
Participant’s pension rights or entitlements or terms or conditions of
employment.  Any Participant who leaves the employment of the Company shall not
be entitled to any compensation for any loss of any right or any benefit or
prospective right or benefit under this Plan which the Participant might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise.

 

11.3 Non-Assignability.  Neither a Participant nor a Beneficiary may voluntarily
or involuntarily anticipate, assign, or alienate (either at law or in equity)
any benefit under the Plan, and the Committee shall not recognize any such
anticipation, assignment, or alienation.  Furthermore, a benefit under the Plan
shall not be subject to attachment, garnishment, levy, execution, or other legal
or equitable process. Any attempted sale, conveyance, transfer, assignment,
pledge or encumbrance of the rights, interests or benefits provided pursuant to
the terms of the Plan or the levy of any attachment or similar process
thereupon, shall by null and void and without effect.

 

11.4 Participation in Other Plans.  Nothing in this Plan shall affect any right
which the Participant may otherwise have to participate in any retirement plan
or agreement which the Company or an Affiliated Company has adopted or may adopt
hereafter.

 

11.5 Governing Law.  To the extent not preempted by federal law, this Plan shall
be construed in accordance with, and shall be governed by, the laws of the State
of Colorado.

 

11.6 Entire Understanding.  This instrument contains the entire understanding
between the Company and the Employees participating in the Plan relating to the
Plan, and supersedes any prior agreement between the parties, whether written or
oral.  Neither this Plan nor any provision of the Plan may be waived, modified,
amended, changed, discharged or terminated without action by the Board.

 

17

--------------------------------------------------------------------------------


 

11.7 Provisions Severable.  To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

11.8 Headings.  The article and section headings are for convenience only and
shall not be used in interpreting or construing the Plan.

 

11.9 Successors, Mergers, or Consolidations. Any Agreement under the Plan shall
inure to the benefit of and be binding upon (a) the Company and its successors
and assigns and upon any corporation into which the Company may be merged or
consolidated, and (b) the Participant, and his heirs, executors, administrators
and legal representatives.

 

11.10       Section 409A.  Anything in this Plan to the contrary
notwithstanding, no payment to the Participant under this Plan shall be payable
prior to the date that is the earliest of (1) 6 months and 1 day after the
Participant’s termination date, (2) the Participant’s death or (3) such other
date as will cause such payment not to be subject to interest and additional tax
under Section 409A (with a catch-up payment equal to the sum of all amounts that
have been delayed to be made as of the date of the initial payment).

 

For purposes of the Plan, a termination of employment shall be considered to
occur only upon a “separation from service” within the meaning of Section 409A
and the regulations issue pursuant to Section 409A.

 

It is the intention of the Company and the Participant that payments or benefits
payable under this Plan not be subject to the additional tax imposed pursuant to
Section 409A.  To the extent such potential payments or benefits could become
subject to such Section, the Company and Participant shall cooperate to
structure the payments with the goal of giving the Participant the economic
benefits described herein in a manner that does not result in such tax being
imposed.

 

The Plan Sponsor hereby agrees to the provisions of the Plan and in witness of
its agreement, the Plan Sponsor by its duly authorized officer has executed the
Plan on the date written below.

 

 

 

 

CH2M HILL COMPANIES, LTD.

 

Plan Sponsor

 

 

 

 

 

By:

 

 

 

 

Title

Senior Vice President and

 

 

Chief Human Resources Officer

 

 

 

 

 

Date

 

 

18

--------------------------------------------------------------------------------

 

 
